DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I – Claims 1-26 and 28-48, drawn to a wearable weighted blanket, classified in A41B 13/06.
Invention II – Claim 27, drawn to a method of using a wearable weighted blanket, classified in A41D .
Invention III – Claims 49-51, drawn to a method of applying pressure to the body of a child, classified in A61H 7/001.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different process of using that product, such as the wearable weighted blanket can be used to weigh down a light-weight playset or light-weight outdoor furniture so it doesn’t blow away in the wind.
Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the the product as claimed can be used in a materially different process of using that product, such as the wearable weighted blanket can be used to weigh down a light-weight playset or light-weight outdoor furniture so it doesn’t blow away in the wind.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation, for example, the method as claimed in Invention III can be used to also soothe an animal such as a dog or a calf, not just a child.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications; see the different group classification symbols above.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, for example the method claims diverge from the product claim in that it includes specific method steps such as the process of affixing the first set of footwear to the second set of footwear.
The inventions require a different field of search (for example, searching different classes/subclasses or employing different search queries), for example the search of Invention II would require terms such as, “placing”, “head”, and “child” which are not used in Invention I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1 & 5 – a wearable blanket having a system of weighted subpanels across the front of the blanket, a leg pouch with a rounded silhouette, a left-side zipper, and with optional swaddling wings.
Species B: Fig. 2 – a wearable blanket having a system of weighted subpanels across the front of the blanket, and having arm openings and feet openings.  
Species C: Fig. 3 – a wearable blanket having a leg pouch with a dress silhouette, a sleeveless design, a button/snap fastening front center closure with dual shoulder button or snap center closures, and a distributed weight system comprising an array of subpanels that form a quilted grid on the front of the garment.
Species D: Figs. 4 – a wearable blanket having a sleeveless design, a front center zipper closure with dual shoulder button or snap center closures, and a distributed weight system comprising a plurality of heavy fabric braids disposed on the outside face of the front of the garment.
Species E: Figs. 6 & 8-11 – a wearable blanket having a sleeveless design and a distributed weight system comprising weighted subpanels that are 
Species F: Fig. 7 – a wearable garment according to an embodiment of the invention showing a sleeved design and a distributed weight system comprising weighted subpanels that are distributed across the front surface of the garment to form an array of weighted subpanels shown as a quilted diamond-shaped grid on the front of the garment; the array of weighted subpanels is coextensive with the garment front; the garment has a zipper for zipping or unzipping the garment from either top or bottom of the front of the garment and a flap for covering the zipper.
The species are independent or distinct because, as disclosed, the species have mutually exclusive characteristics for each identifies species as described above for each species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.

The inventions have acquired a separate status in the art in view of their different classifications; see the different group classification symbols above.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, for example the method claims diverge from the product claim in that it includes specific method steps such as the process of affixing the first set of footwear to the second set of footwear.
The inventions require a different field of search (for example, searching different classes/subclasses or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
A telephone call was not made to the Applicant’s representative to request an oral election to the above election/restriction requirement due to the complexity of the species election and/or restriction election required. See MPEP 812.01.
Notice of Potential Rejoinder of Process Claims
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732         

/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732